 1
 2
 3
 4
 5
 6                                    UNITED STATES DISTRICT COURT
 7                                            DISTRICT OF NEVADA
 8
     JEREMY STROHMEYER,                    )                         3:14-cv-00661-RCJ-WGC
 9                                         )
                 Plaintiff,                )                                 ORDER
10                                         )
             vs.                           )                             Re: ECF No. 107
11                                         )
     K. BELANGER, et al.,                  )
12                                         )
                 Defendants.               )
13   ______________________________________)
14
            Before the court is Plaintiff’s Motion for Leave to Serve Defendants Donna Jenkins (“aka Lisa
15
     Armstead”), James Keener, Keith Miranda and Michael Bobadilla1 by Publication. (ECF No. 107.) The
16
     Defendants who have appeared herein have opposed (ECF No. 115). No reply memorandum (which
17
     would have been due February 21, 2019, under LR 7-2(b)) has been received.
18
                                                   BACKGROUND
19
            The Office of the Attorney General did not accept service on behalf of the subject Defendants
20
     (ECF No. 57), who were named as Defendants in Plaintiff’s Second Amended Complaint and against
21
     whom certain causes of action were allowed to proceed under the court’s screening order. (ECF No. 44.)
22
     Last known addresses for the subject Defendants were submitted under seal. (ECF No. 58.) The
23
     U.S. Marshal attempted service as to each of the subject Defendants but was unsuccessful. (Miranda,
24
     ECF No. 65; Jenkins, ECF No. 67; Keener, ECF No. 76; Bobadilla, ECF No. 77.) Because the subject
25
     Defendants could not be personally served, Plaintiff now seeks to effect alternative service by
26
     publication.
27
28          1
                Referred to herein as the “subject Defendants.”
 1                                                 DISCUSSION
 2           Service by publication in a federal action is governed by Fed. R. Civ. P. 4(e)(1), which allows
 3   alternative service by following state law for serving a summons in an action brought in courts of general
 4   jurisdiction in the state where the district court is located, i.e., Nevada. Rules 4(e)(1)(i) and (iii) of the
 5   Nevada Rules of Civil Procedure govern the conditions under which service of a summons by
 6   publication is permitted. The Nevada Rule reads in pertinent part as follows:
 7
                     (I) General. In addition to methods of personal service, when the person
 8                   on whom service is to be made resides out of the state, or has departed
                     from the state, or cannot, after due diligence, be found within the state,
 9                   or by concealment seeks to avoid the service of summons, and the fact
                     shall appear, by affidavit, to the satisfaction of the court or judge thereof,
10                   and it shall appear, either by affidavit or by a verified complaint on file,
                     that a cause of action exists against the defendant in respect to whom the
11                   service is to be made, and that the defendant is a necessary or proper party
                     to the action, such court or judge may grant an order that the service be
12                   made by the publication of summons.
13                   Provided, when said affidavit is based on the fact that the party on whom
                     service is to be made resides out of the state, and the present address of
14                   the party is unknown, it shall be a sufficient showing of such fact if the
                     affiant shall state generally in such affidavit that at a previous time such
15                   person resided out of this state in a certain place (naming the place and
                     stating the latest date known to affiant when such party so resided there);
16                   that such place is the last place in which such party resided to the
                     knowledge of affiant; that such party no longer resides at such place; that
17                   affiant does not know the present place of residence of such party or
                     where such party can be found; and that affiant does not know and has
18                   never been informed and has no reason to believe that such party now
                     resides in this state; and, in such case, it shall be presumed that such party
19                   still resides and remains out of the state, and such affidavit shall be
                     deemed to be a sufficient showing of due diligence to find the defendant.
20                   This rule shall apply to all manner of civil actions, including those for
                     divorce.
21
                                                         ***
22
                     (iii) Publication. The order shall direct the publication to be made in a
23                   newspaper, published in the State of Nevada, to be designated by the
                     court or judge thereof, for a period of 4 weeks, and at least once a week
24                   during said time. In addition to in-state publication, where the present
                     residence of the defendant is unknown the order may also direct that
25                   publication be made in a newspaper published outside the State of
                     Nevada whenever the court is of the opinion that such publication is
26                   necessary to give notice that is reasonably calculated to give a defendant
                     actual notice of the proceedings. In case of publication, where the
27                   residence of a nonresident or absent defendant is known, the court or
                     judge shall also direct a copy of the summons and complaint to be
28                   deposited in the post office, directed to the person to be served at the

                                                           2
 1                  person’s place of residence. The service of summons shall be deemed
                    complete in cases of publication at the expiration of 4 weeks from the
 2                  first publication, and in cases when a deposit of a copy of the summons
                    and complaint in the post office is also required, at the expiration of 4
 3                  weeks from such deposit.
 4          Service by publication requires a two step analysis. The first is whether Plaintiff exercised due
 5   diligence in attempting to effect personal service. NRCP 4(e)(1)(i). The second step in the court’s
 6   analysis is whether the proposed newspaper wherein the notice is to be published is reasonably
 7   calculated to provide notice to the non-appearing Defendant, both in state (Nevada) and out of state (in
 8   this instance, Idaho and California).
 9   A.     Diligence
10          The record reflects the U.S. Marshal unsuccessfully attempted service on the subject Defendants
11   at the last known addresses the Office of the Attorney General provided for Defendants
12   Jenkins/Armstead (ECF No. 67), Miranda (ECF No. 65), and Keener (ECF No. 67). The U.S. Marshal
13   was similarly unsuccessful in serving Bobadilla at three (3) Southern California addresses (all in
14   Norwalk, CA) which Plaintiff provided the U.S. Marshal in his USM-285 form (ECF No. 77).
15          Therefore, the court finds Plaintiff, an inmate confined at High Desert State Prison, has exercised
16   sufficient due diligence in attempting to effect personal service on the subject Defendants. See,
17   Abrew v. Gilmer, 985 P.2d 746 (Nev. 1999).
18   B.     Whether publication is reasonably calculated to give a defendant actual notice of the
19          proceedings
20          Plaintiff proposes publication in “Nevada Legal News.” Plaintiff attaches as Exhibit A to his
21   motion (ECF No. 107 at 14) a letter from Nevada Legal News characterizing itself as a “newspaper” and
22   that Nevada Legal news would be willing to publish, if accompanied by a court order and a “Pro Bono
23   Waiver,” a summons and the complaint.
24          Defendants object to the use of the “Nevada Legal News” as being a “subscription-only
25   publication” (ECF No. 115 at 3), a characterization unrebutted by the Plaintiff. The court visited the
26   website for Nevada Legal News (https://nevadalegalnews.com) and it appears that the “newspaper” is
27   indeed available only by subscription (see, excerpt of website, Exhibit A, pp. 1 & 2 hereto). While the
28   website characterizes the publication as a “newspaper of general circulation” (see Exhibit B), a link on

                                                        3
 1   the company’s website entitled “Click here for a Sample Edition” displays an edition for Tuesday, May
 2   30, 2017, which below the newspaper’s banner reads “Clark County’s Daily Business/Legal Newspaper”
 3   (Exhibit C, emphasis added).
 4          Therefore, the court is skeptical whether a subscription-only “newspaper” seemingly published
 5   primarily solely in Clark County (Southern Nevada) satisfies the requirements of NRCP 4(e)(1)(iii) for
 6   a newspaper of general circulation.
 7          The court also shares the Defendants’ skepticism whether Nevada Legal News is reasonably
 8   calculated to give the Defendants “actual notice of the proceedings” since the last known addresses for
 9   Defendants Keener and Miranda are Fallon and Sparks, Nevada, respectively. (ECF No. 107 at 11 and
10   12.) The court finds an online publication which is self-characterized as being a Clark County
11   publication is not intended to give adequate notice to two Northern Nevada residents, at least according
12   to their last known addresses.
13          NRCP 4(e)(1)(iii) also enables a court to reject service by publication in-state where it appears
14   to the court the Defendant intended to be served resides out of state. Donna Jenkins (aks Lisa
15   Armstead), according to Plaintiff, resides in Idaho. (ECF No. 107 at 3.) With regard to Defendant
16   Bobadilla, Plaintiff provided three (3) potential addresses to the U.S. Marshal when he was seeking
17   service by the Marshal and each of the addresses were in Norwalk, a community the court believes to
18   be in Southern California. To whatever extent “Nevada Legal News” is a Nevada publication, its
19   circulation (Southern Nevada) appears to be such that publishing a summons and complaint in that
20   newspaper would not be reasonably calculated to provide ostensible Southern California and Idaho
21   Defendants notice of these proceedings.
22                                              CONCLUSION
23          The court concludes that publication in Nevada Legal News would not be “reasonably
24   calculated” to give the Defendants “actual notice of the proceedings.” Plaintiff’s Motion for Publication
25   (ECF No. 107) is therefore DENIED without prejudice. If Plaintiff subsequently is able to identify
26   general jurisdiction publications in each of the Defendants’ last known locales, the court would
27   reconsider Plaintiff’s request for service by publication.
28

                                                         4
 1           Plaintiff is further advised his in forma pauperis status would not allow the costs of service by
 2   publication to be an expense the court would cover.2
 3           IT IS SO ORDERED.
 4           DATED: February 27, 2019.
 5
 6
                                                                ____________________________________
 7                                                              WILLIAM G. COBB
                                                                UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
             2
23             Shortly after completion of this Order, the court received Plaintiff’s “Motion to Strike Defendants’
     Response to Plaintiff’s Motion for Leave to Serve by Publication” (ECF No. 123). The proper procedure to rebut
24   a party’s opposition to another party’s motion is to file a reply memorandum, not a motion to strike. LR 7-2(b).
     A motion to strike only pertains to “pleadings.” [Fed. R. Civ. P. 12(f).] A memorandum of points and authorities
25   in response to a motion is not a “pleading.” Fed. R. Civ. P. 7(a). To the extent ECF No. 123 is considered a
     motion, the motion is DENIED.
26
             Alternatively, to the extent Plaintiff’s motion to strike is considered to be a reply memorandum to
27   Defendants’ opposition, the court finds no substantive argument therein which would alter the court’s conclusion
     that “Nevada Legal News” is not an appropriate newspaper to utilize to effect service of publication. The court’s
28   conclusion that Plaintiff’s motion for service by publication remains intact.


                                                            5
